Exhibit 10.1

 

AWARD/CONTRACT

 

1. THIS CONTRACT IS A RATED ORDER

 

RATING

 

PAGE

 

OF    PAGES

 

 

    UNDER DPAS (15 CFR 350)

 

 

 

1

 

22

 

 

 

 

 

2. CONTRACT  (Proc.  Inst.  Ident.)  NO.
W911SR-08-C-0055

 

3. EFFECTIVE DATE

                                       10 Jul 2008

 

4. REQUISITION/PURCHASE REQUEST/PROJECT NO.
W91B9471910369

 

 

 

 

 

5. ISSUED BY

CODE

W911SR

 

6. ADMINISTERED BY   (If other than Item 5)

CODE S2401A

US ARMY RDECOM ACQ. CTR. - W911SR EDGEWOOD CONTRACTING DIVISION

ATTN:  AMSRD-ACC-E/BLDG E4455

E5179 HOADLEY ROAD

ABERDEEN PROVING GROUND MD 21010-5401

 

 

DCMA TWIN CITIES - S2401A

 

 

B. H. WHIPPLE FEDERAL BLDG, ROOM 1150, 1

 

 

FORT SNELLING MN 55111-4007

 

 

 

 

 

 

 

 

 

 

 

 

7. NAME AND ADDRESS OF CONTRACTOR     (No., street, city, county, state and zip
code)

 

8. DELIVERY

 

 

COMBIMATRIX CORPORATION
6500 HARBOR HEIGHTS PARKWAY, STE 301

 

 

   o  FOB ORIGIN    x  OTHER   (See below)

MUKILTEO WA 98275-4862

 

 

9. DISCOUNT FOR PROMPT PAYMENT

 

 

 

Net 30 Days

 

 

 

 

 

 

 

 

 

 

 

10. SUBMIT INVOICES

 

ITEM

 

 

 

(4 copies unless otherwise specified)

TO THE ADDRESS

 

 

Section G

CODE     1LJ76

FACILITY CODE

 

SHOWN IN:

 

 

11. SHIP TO/MARK FOR                               CODE

W91B94

 

12. PAYMENT WILL BE MADE BY                           

CODE HQ0339

HQ SOLDR AND BIO CHEM CMD

 

 

DFAS-COLUMBUS CENTER

ROY G. THOMPSON

 

 

DFAS-CO/WEST ENTITLEMENT OPERATIONS

5183 BLACKHAWK ROAD

 

 

P.O. BOX 182381

ATTN:  AMSRD-ECB-RT-BM BLDG E3831

 

 

COLUMBUS OH 43218-2381

ABERDEEN PROVING GROUND MD 21010-5424

 

 

 

 

 

 

 

13. AUTHORITY FOR USING OTHER THAN FULL AND OPEN   

      COMPETITION:

 

14. ACCOUNTING AND APPROPRIATION DATA

See Schedule

     o  10 U.S.C. 2304(c)(         )             o 41 U.S.C. 253(c)(        )

 

 

 

 

 

15A. ITEM NO.

15B. SUPPLIES/ SERVICES

 

15C. QUANTITY

15D. UNIT

15E. UNIT PRICE

15F. AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEE SCHEDULE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15G. TOTAL AMOUNT OF CONTRACT

$922,610.00

 

 

 

 

 

16. TABLE  OF  CONTENTS

 

 

 

 

 

 

 

x

SEC.

DESCRIPTION

PAGE(S)

x

SEC.

DESCRIPTION

PAGE(S)

 

 

PART I - THE SCHEDULE

 

PART II - CONTRACT CLAUSES

 

x

A

SOLICITATION/ CONTRACT FORM

1

x

I

CONTRACT CLAUSES

17 - 20

x

B

SUPPLIES OR SERVICES AND PRICES/ COSTS

2 - 3

PART III - LIST OF DOCUMENTS, EXHIBITS AND OTHER ATTACHMENTS

x

C

DESCRIPTION/ SPECS./ WORK STATEMENT

4 - 5

x

J

LIST OF ATTACHMENTS

21 - 22

x

D

PACKAGING AND MARKING

6

PART IV - REPRESENTATIONS AND INSTRUCTIONS

x

E

INSPECTION AND ACCEPTANCE

7

 

K

REPRESENTATIONS, CERTIFICATIONS AND

 

x

F

DELIVERIES OR PERFORMANCE

8 - 9

o

 

OTHER STATEMENTS OF OFFERORS

 

x

G

CONTRACT ADMINISTRATION DATA

10 - 12

o

L

INSTRS., CONDS., AND NOTICES TO OFFERORS

 

x

H

SPECIAL CONTRACT REQUIREMENTS

13 - 16

o

M

EVALUATION FACTORS FOR AWARD

 

 

 

 

 

 

 

 

 

CONTRACTING OFFICER WILL COMPLETE ITEM 17 OR 18 AS APPLICABLE

 

 

 

 

17. x CONTRACTOR’S NEGOTIATED AGREEMENT Contractor is required to sign this
document and return          copies to  issuing office.) Contractor agrees to
furnish and deliver all items or perform all the services set forth or otherwise
identified above and on any continuation sheets for the consideration stated
herein.  The rights and obligations of the parties to this contract shall be
subject to and governed by the following documents:  (a) this award/contract,
(b) the solicitation, if any, and (c) such provisions, representations,
certifications, and specifications, as are attached or incorporated by reference
herein.

(Attachments are listed herein.)

 

18. o  AWARD (Contractor is not required to sign this document.)         Your
offer on Solicitation Number

 

including the additions or changes made by you which additions or changes are
set forth in full above, is hereby accepted as to the items listed above and on
any continuation sheets.  This award consummates the contract which consists of
the following documents:  (a) the Government’s solicitation and your offer, and 
(b) this award/contract.   No further contractual document is necessary.

 

 

 

 

 

19A. NAME AND TITLE OF SIGNER    (Type or print)

 

20A. NAME OF CONTRACTING OFFICER

         Eric Braerman, Contracting Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

19B. NAME OF CONTRACTOR

19C. DATE SIGNED

20B. UNITED STATES OF AMERICA

20C. DATE SIGNED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BY

/s/ Scott Burell

7/10/2008

 

BY

/s/ Eric Braerman

11 July 2008

 

(Signature of person authorized to sign)

 

 

 

(Signature of Contracting Officer)

 

 

 

 

 

 

 

 

 

 

NSN 7540-01-152-8069

Previous edition is usable

26-107

GPO 1985  O - 469-794

 

STANDARD FORM 26 (REV. 12/2002)
Prescribed by GSA
FAR (48 CFR) 53.214(a)

 

--------------------------------------------------------------------------------


 

Section B - Supplies or Services and Prices

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

0001

 

 

 

 

 

Lot

 

 

 

$

922,610.00

 

 

 

BAA, Reagentless Detection

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CPFF

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The contractor, as an independent contractor and not as an agent of the
Government, shall furnish the necessary resources (except those specifically
designated as Government-furnished) to perform the work as detailed in the BAA
proposal entitled: “Reagentless Detection on a Semiconductor Microarray for the
Immunochemical and Genomic Identification of Biothreat Agents.” CombiMatrix
Corporation proposals received 10 April 2008 and May 23, 2008 are hereby
incorporated and made part of this contract.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PURCHASE REQUEST NUMBER: W91B9471910369

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ESTIMATED COST

 

 

 

$

866,300.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FIXED FEE

 

 

 

$

56,310.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL EST COST + FEE

 

 

 

$

922,610.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACRN AA

 

 

 

 

 

 

 

$

922,610.00

 

 

 

CIN: W91B94719103690001

 

 

 

 

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

0002

 

 

 

 

 

Lot

 

 

 

NSP

 

 

 

Contractor Manpower Reporting

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CPFF

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The contractor shall report all contractor manpower (including subcontractor
manpower) required for the performance of this contract as specified in
Paragraph C.3.3.1.3 of the statement of work (SOW).

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PURCHASE REQUEST NUMBER: W91B9471910369

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ESTIMATED COST

 

 

 

$

0.00

 

 

 

 

 

 

 

 

 

 

 

FIXED FEE

 

 

 

$

0.00

 

 

 

 

 

 

 

 

 

 

 

TOTAL EST COST + FEE

 

 

 

$

0.00

 

 

2

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

0003

 

 

 

 

 

Lot

 

 

 

NSP

 

 

 

Preparation and Delivery of Data

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CPFF

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The contractor shall prepare and deliver all data in accordance with the
requirements set forth in the DD Form 1423, Contract Data Requirements List, and
the Document Summary Lists attached in Section J.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PURCHASE REQUEST NUMBER: W91B9471910369

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ESTIMATED COST

 

 

 

$

0.00

 

 

 

 

 

 

 

 

 

 

 

FIXED FEE

 

 

 

$

0.00

 

 

 

 

 

 

 

 

 

 

 

TOTAL EST COST + FEE

 

 

 

$

0.00

 

 

B.1.  TYPE OF CONTRACT

 

This is a cost-plus-fixed-fee completion form type contract pursuant to FAR
16.306(d)(1).

 

B.2.  The cost principles and procedures in subpart 31.103 of the Federal
Acquisition Regulation (FAR) are incorporated by reference for determining
reimbursable costs per FAR 31.2 as appropriate.

 

B.3  Overhead Rate.  The Contractor’s Overhead Rate of 28.42% is capped for the
duration of this contract.  The Contractor is not authorized to apply a billing
rate or a final rate in excess of the agreed upon rate of 28.42%.

 

3

--------------------------------------------------------------------------------


 

Section C - Descriptions and Specifications

 

TITLE:  Reagentless Detection on a Semiconductor Microarray for the
Immunochemical and Genomic Identification of Biothreat Agents

 

C.1.0  Scope.  This work effort encompasses the continued development of a
biological and chemical agent point detector based on electrochemical detection
of agents on CMOS microarrays. .  The effort will continue to develop and test a
new generation of semiconductor-based microarrays that have improved electronic
capabilities in a smaller silicon footprint without significant loss in the
quantity of electrodes or their quality.  Efforts will focus on designing a
microarray(s) specifically for electrical and/or electrochemical detection by
redesigning the CMOS circuitry to improve the signal to noise ratio, reduce
microarray read time and integrate new functionalities on the chip. Efforts will
also focus on cost reduction by using a smaller silicon footprint and developing
new microarray packaging that facilitates electrical connectivity. The effort
will continue development and improvement of genomic, immunoassay and chemical 
assays on the chip.  The effort will also complete the final engineering
requirements for system integration and optimization.

 

C.1.1  Background.  In the Modernization Plan 2004, the JRO-CBRN recognized
serious shortcomings in current platforms for the point detection of BTAs and
chemical threat agents (CTAs) . Size, weight, ability to detect diverse agents,
reduced false alarm rates, accuracy, and sensitivity were identified as common
problems with current technologies. In response, the Defense Threat Reduction
Agency (DTRA) is emphasizing the optimization of sensor technologies with a
focused effort on multi-agent sensors for chemical and biological (CB) agents to
include non-traditional agents, emerging threat agents and toxic industrial
chemicals/materials. In addition, DTRA has a new nanotechnology initiative to
identify novel nanoscale approaches that can be applied to CB point detection
array analysis.

 

C.1.2  Objective.  To continue development of an automated biothreat agent (BTA)
detection system based upon the CombiMatrix complementary metal oxide
semiconductor (CMOS) microarray and electrochemical detection (ECD); to continue
the integration of serological and genomic assays for orthogonal testing; and to
explore new methods of detection that expand target identification, reduce
reagent burden, and improve assay time.

 

C.2.0   Applicable Documents.  None.

 

C.3.0 Requirements.

 

C.3.1 General.  The contractor, as an independent contractor and not as an agent
of the Government, shall furnish the necessary resources (except those
specifically designated as Government-furnished) to perform the work as detailed
in the Broad Agency Announcement proposal entitled: “Development of a CMOS
Microarray Platform for Bio and Chemical Threat Agent Detection”, specifically
pages 7-10, dated May  2007, submitted by CombiMatrix, Inc., and hereby
incorporated by reference.

 

C.3.2  Security.

 

C.3.2.1  This contract is unclassified and does not contain security
requirements or a Contract Security Classification Specification, DD Form 254. 
However, the Government may require Operational Security (OPSEC) measures (when
applicable) to protect sensitive unclassified contract information.   If access
to unclassified sensitive information (For Official Use Only - FOUO) is
authorized, contractor may access only the information related to the subject
matter of this contract.

 

C.3.2.2  The contractor shall not use foreign nationals on this contract unless
approved by the Contracting Officer.  When requesting approval, the contractor
shall furnish full name, date of birth, place of birth, citizenship,
registration number, type of visa, port of entry, and type of position in which
employee will be utilized.  Previously approved foreign nationals must be
re-approved if the nature of their work under this contract differs from that
performed

 

4

--------------------------------------------------------------------------------


 

under the prior year’s contract.  The Contractor shall submit a copy of the work
visa or green card with an abbreviated Curriculum Vitae and a justification to
the Contract Specialist for review by the Security Office and subsequent
approval by the Contracting Officer.

 

C.3.2.3  Should the government determine that the technology has developed to a
point where the information warrants protection, a DD Form 254 and an approved
classification guide will be issued.

 

C.3.3 Administration.

 

C.3.3.1  Reporting.

 

C.3.3.1.1  Progress Reports.  The contractor shall provide progress reports in
accordance with (IAW) Exhibit Line Item Number (ELIN) A001.

 

C.3.3.1.2    Final Report.  The contractor shall provide a final comprehensive
report IAW ELIN A002.  The final report shall include detailed descriptions of
the work accomplished.  The contractor shall provide the synthesis procedures
and QA/QC procedures as appendices to the draft final report

 

C.3.3.1.3  Contractor Manpower Reporting.  The contractor shall perform manpower
reporting as follows:

 

C.3.3.1.3.1  The contractor shall report all contractor manpower (including
subcontractor manpower) required for  performance of this contract using the
format provided at the following web address:   https://cmra.army.mil.   The
contractor shall report directly to the website.   The contractor shall include
the following:

 

Contract Number (W911SR-08-             )

 

Requiring Activity Unit Identification Code (W6JRAA) Command (Edgewood Chemical
Biological Center) Contractor Contact Information Federal Service Code Direct
Labor Hours Direct Labor Dollars Location Information

 

C.3.3.1.3.2  The contractor shall also provide the estimated total cost (if any)
(CLIN 0002) incurred to comply with this reporting requirement.  The reporting
period shall be the period of performance not to exceed 12 months ending 30
September of each government fiscal year and must be reported by 31 October of
each calendar year.

 

C.3.3.2  Publications.   For any publication of a technical paper or
presentation resulting from this contract, the Contractor shall make attribution
to and include as a co-author those Government personnel who made research
contributions to the contract subject matter being published in the same manner
and to the same extent as the principle author would do so for it’s own peers,
assistants, or students.

 

4.0  Total Period of Performance.  All work under this contract, including
delivery or an approved final report shall be completed within 450 calendar days
from the effective date of the contract.

 

5

--------------------------------------------------------------------------------


 

Section D - Packaging and Marking

 

D.1.  Hardware.  All items to be delivered by the Contractor under this contract
shall be packed and packaged in accordance with good commercial practices and in
such a manner that will afford protection against corrosion, deterioration and
physical damage for safe delivery to destination.

 

D.2.  Data.  All data to be delivered by the Contractor under this contract
shall be transmitted electronically.

 

6

--------------------------------------------------------------------------------


 

Section E - Inspection and Acceptance

 

INSPECTION AND ACCEPTANCE TERMS

 

Supplies/services will be inspected/accepted at:

 

CLIN

 

INSPECT AT

 

INSPECT BY

 

ACCEPT AT

 

ACCEPT BY

0001

 

Destination

 

Government

 

Destination

 

Government

0002

 

Destination

 

Government

 

Destination

 

Government

0003

 

Destination

 

Government

 

Destination

 

Government

 

CLAUSES INCORPORATED BY REFERENCE

 

52.246-8

 

Inspection Of Research And Development Cost Reimbursement

 

MAY 2001

 

 

 

 

 

252.246-7000

 

Material Inspection And Receiving Report

 

MAR 2008

 

E.1.  INSPECTION AND ACCEPTANCE

 

E.1.1.  Hardware.  Inspection and acceptance of all items delivered by the
Contractor under this contract shall be at destination by the Contracting
Officer’s Representative (COR).

 

E.1.2.  Data.  Inspection and acceptance of data items will be performed by the
first addressee identified in Block 14 of the Contract Data Requirements List,
DD Form 1423, found as an attachment to Section J of this contract.

 

7

--------------------------------------------------------------------------------


 

Section F - Deliveries or Performance

 

DELIVERY INFORMATION

 

CLIN

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

 

 

 

 

0001

 

03-OCT-2009

 

 

 

HQ SOLDR AND BIO CHEM CMD

ROY G. THOMPSON

5183 BLACKHAWK ROAD

ATTN:  AMSRD-ECB-RT-BM BLDG E3831

ABERDEEN PROVING GROUND MD 21010-5424

410-436-5699

FOB:  Destination

 

W91B94

 

 

 

 

 

 

 

 

 

 

 

0002

 

03-OCT-2009

 

 

 

(SAME AS PREVIOUS LOCATION)

FOB:  Destination

 

W91B94

 

 

 

 

 

 

 

 

 

 

 

0003

 

03-OCT-2009

 

 

 

(SAME AS PREVIOUS LOCATION)

FOB:  Destination

 

W91B94

 

 

CLAUSES INCORPORATED BY REFERENCE

 

52.242-15 Alt I

Stop-Work Order (Aug 1989) -  Alternate I

APR 1984

 

52.247-34

F.O.B. Destination

NOV 1991

 

 

F.1.  TOTAL PERIOD OF PERFORMANCE

 

All work under this contract, including delivery or an approved final report
shall be completed within 450 calendar days from the effective date of this
contract.

 

F.2.  DELIVERY INFORMATION

 

F.2.1.  Data to be delivered.  The Contractor shall deliver all data in
accordance with the DD Form 1423, Contract Data Requirements List, found as an
attachment to Section J of this contract.

 

F.2.2.  Hardware to be delivered.  The Contractor shall deliver all
hardware/prototypes in accordance with the following schedule.

 

ITEM DESCRIPTION

 

QUANTITY

 

DELIVERY DATE

Prototype System, automated microarray workstation that can process up to four
microarrays

 

1 ea

 

450 CDAC

Prototype System, small (handheld) microarray reader

 

1 ea

 

450 CDAC

 

8

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*CDAC – Calendar Days after Award of Contract.

 

F.2.3.  The Contractor shall deliver all hardware/prototype system F.O.B.
Destination to:

 

U.S. Army Edgewood Chemical Biological Center

5183 Blackhawk Road, Bldg E3831

Aberdeen Proving Ground, MD  21010-5424

ATTN:  SMSRD-ECB-RT-BM (Roy G. Thompson)

Telephone Number:  410-436-5699

 

9

--------------------------------------------------------------------------------


 

Section G - Contract Administration Data

 

ACCOUNTING AND APPROPRIATION DATA

 

AA: 2172040000076N6N6662262255200255Y9CER35W91B94719103697RQV11S19130

AMOUNT: $922,610.00

CIN W91B94719103690001: $922,610.00

 

G.1.  SUBMISSION OF VOUCHERS

 

Public vouchers (including cost) requests for payment shall be submitted
electronically IAW DFARS 252.232-7003, Electronic Submission of Payment
Requests, to the Paying Office as specified in block 12 of the SF26, subject to
approval of the cognizant audit agency.  An electronic or hard copy of the
voucher shall be submitted to the Procuring Contracting Office (PCO) point of
contact as identified in G.3 below.

 

G.2.   SUBMISSION OF CONTRACTOR’S VOUCHERS

 

G.2.1.  The Contractor shall reflect on vouchers the categories of labor and
labor hours for work accomplished.  The voucher shall be numbered and include
the contract number, title/description of the services, period of performance
covered, item/CLIN number and amount.

 

G.2.2. Public voucher requests for payment shall be submitted as indicated
below:

 

Cost Reimbursement

 

G.2.4.  Vouchers shall be submitted directly to the Paying Office listed in
block 12 of page 1 of the contract (SF26).

 

G.3  The Procuring Office point of contact for this action is:

 

Mr. Glen Mattingly

Contract Specialist

Tel:  410-436-4210

Fax:  410-306-3808

Email:  glen.mattingly@us.army.mil

 

The Contracting Officer Representative for this action is:

 

Mr. Roy G. Thompson

US Arny, RDECOM

Edgewood Chemical Biological Center

Attn:  Mr. Roy G. Thompson (AMSRD-ECB-RT-BM)

5183 Black Hawk Road, Bldg. E3831

Aberdeen Proving Ground MD 21010-5424

Tel: 410-436-5639

e-mail:  roy.thompson@us.army.mil

 

10

--------------------------------------------------------------------------------


 

The Alternate Contracting Officer (ACOR) for this action is:

 

Mr. Darrel E. Menking

US Arny, RDECOM

Edgewood Chemical Biological Center

Attn:  Mr. Darrel E. Menking (AMSRD-ECB-RT-BM)

5183 Black Hawk Road, Bldg. E3835

Aberdeen Proving Ground MD 21010-5424

Tel: 410-436-5914

e-mail:  darrel.menking@us.army.mil

 

G.4.  Army Electronic Invoicing Instructions (Feb 2006)

 

Contractor shall submit payment request using the following method(s) as
mutually agreed to by the Contractor, the Contracting Officer, the contract
administration office, and the payment office.

 

o            Wide Area Workflow (WAWF) (see instructions below)

o            Web Invoicing System (WInS) (https://ccweb.dfas.mil)

o            American National Standards Institute (ANSI) X.12 electronic data
interchange (EDI) formats (http://www.x12.org and http://www.dfas.mil/ecedi)

o            Other (please specify)

 

DFAS POC and Phone:

 

WAWF is the preferred method to electronically process vendor request for
payment.  This application allows DOD vendors to submit and track Invoices and
Receipt/Acceptance documents electronically.  Contractors electing to use WAWF
shall (i) register to use WAWF at https://wawf.eb.mil and (ii) ensure an
electronic business point of contact (POC) is designated in the Central
Contractor Registration site at http://www.ccr.gov within ten (10) calendar days
after award of this contract/order

 

WAWF Instructions

 

Questions concerning payments should be directed to the Defense Finance and
Accounting Service (DFAS) columbus Center, North Entitlement Operations,
P.O. Box 182266, Columbus,

 

Ohio 43218-2266 at 1-800-756-4571 or faxed to  TBD.  Please have your purchase
order/contract number ready when calling about payments.

 

You can easily access payment and receipt information using the DFAS web site at
http://www.dfas.mil/money/vendor.  Your purchase order/contract number or
invoice number will be required to inquire about the status of your payment.

 

The following codes and information will be required to assure successful flow
of WAWF documents.

 

TYPE OF DOCUMENT                       [check the appropriate block]

 

o            Commercial Item Financing

o            Construction Invoice (Contractor Invoice)

o            Invoice (Contractor Only)

o            Invoice and Receiving Report (COMBO)

x   Invoice as 2-in-1 (Services Only)

o            Performance Based Payment (Government Only)

o            Progress Payment (Government Only)

o            Cost Voucher (Government Only)

o            Receiving Report (Government Only)

o            Receiving Report with Unique Identification (UID) Data (Government
Only)

UID is a new globally unique “part identifier” containing data elements used to
track DoD parts through their life cycle.

o            Summary Cost Voucher (Government Only)

 

11

--------------------------------------------------------------------------------


 

CAGE CODE:  1LJ76

ISSUE BY DODAAC:  W911SR

ADMIN BY DODAAC:  S2401A

INSPECT BY DODAAC:  W91B94  Roy Thompson

ACCEPT BY DODAAC:  W91B94  Roy Thompson

SHIP TO DODAAC:  W91B94  Roy Thompson

LOCAL PROCESSING OFFICE DODAAC:  W911SR

PAYMENT OFFICE FISCAL STATION CODE:  S19130

EMAIL POINTS OF CONTACT LISTING: (Use Group e-mail accounts if applicable)

INSPECTOR:  roy.thompson@us.army.mil
ACCEPTOR:  roy.thompson@us.army.mil
RECEIVING OFFICE POC:  roy.thompson@us.army.mil

CONTRACT ADMINISTRATOR: glen.mattingly@us.army.mil

CONTRACTING OFFICER: rita.belfiori@us.army.mil

ADDITIONAL CONTACT: glen.mattingly@us.army.mil

For more information contact:  Glen Mattingly, Contract Specialist, via email at
glen.mattingly @us.army.mil or via telephone at 410-436-4210.

 

12

--------------------------------------------------------------------------------


 

Section H - Special Contract Requirements

 

H.1  SECURITY REQUIREMENTS

 

H.1.1  This contract is unclassified and does not contain security requirements
or a Contract Security Classification Specification, DD Form 254.

 

H.1.2  If access to unclassified sensitive information (For Official Use Only —
FOUO) is authorized; contractor may access only the information related to the
subject matter of this contract.

 

H.1.3  Should the Government determine that the technology has developed to a
point where the information warrants protection under Executive Order 12958,
Classified National Security Information, a DD Form 254 and an approved
classification guide will be issued.

 

H.2 GOVERNMENT-CONTRACTOR RELATIONSHIPS (52.0000-4048)

 

a)  The Government and the contractor understand and agree that the support
services to be delivered under this contract by the contractor are non-personal
services and the parties recognize and agree that no employer-employee
relationships exist or will exist under the contract between the Government and
the contractor and/or between the Government and the contractor’s employees.  It
is therefore, in the best interest of the Government to afford the parties a
full and complete understanding of their respective obligations.

 

b)  Contractor personnel under this contract shall not:

 

1)  Be placed in a position where they are appointed or employed by a Federal
Officer, or are under the supervision, direction, or evaluation of a Federal
Officer, military or civilian.

2)  Be placed in a staff or policy making position

3)  Be placed in a position of command, supervision, direction, or evaluation
over DA military or civilian personnel or personnel of other contractors or
become a part of a Government organization.

 

c)  Employee Relationships:

 

1)  The services to be performed under this contract does not require the
contractor or its employees to exercise personal judgment and discretion on
behalf of the Government, but rather the contractor’s employees will act and
exercise personal judgment and direction on behalf of the contractor.

 

2)  Rules, regulations, directions, and requirements that are issued by command
authorities under their responsibility for good order, administration, and
security are applicable to all personnel who enter a Government installation. 
This is not to be construed or interpreted to establish any degree of Government
control, which is inconsistent with a non-personal services contract.

 

3)  The contractor will not be paid for performance of personal services. 
Therefore, in the event the contractor (or its employee) is directed by a
Government employee to perform tasks that the contractor believes are personal
services the contractor should take no action until it has contacted the
Procuring Contracting Officer to determine the appropriate course of action.

 

H.3  FOREIGN NATIONALS

 

No foreign national shall work on this contract without acquiring approval from
the Contracting Officer prior to initiating work under this contract.  When
requesting approval, furnish full name, date of birth, place of birth,
citizenship, registration number, type of visa, port of entry, and type of
position in which employee will be utilized.  Previously approved foreign
nationals must be reapproved if the nature of their work under this contract
differs from that performed under the prior year’s contract.  The Contractor
shall submit a copy of the work visa or green card

 

13

--------------------------------------------------------------------------------


 

with an abbreviated Curriculum Vitae and a justification to the Contract
Specialist for review by the Security Office for approval.

 

H.4  AUTHORITY TO CHANGE OR MODIFY THE CONTRACT:

 

a)  The contractor is hereby notified that no government personnel other than an
authorized Contracting Officer can change or modify the contract or authorize
any action that obligates the government.  If a COR or Alternate COR (ACOR) is
appointed for this contract, his/her authority is limited to the specific duties
set forth in the letter of appointment.  The COR/ACOR is not authorized to make
any commitments or changes that affect price.

 

b)  If the contractor accepts any such commitment from the government personnel
other than an authorized Contracting Officer, it shall be at their own risk and
expense.  Such actions do not bind the Government contractually and do not
constitute a change under FAR 52.243-1 Alt V.  The contractor shall not be
entitled to an equitable adjustment of the contract amount or delivery schedule
unless an authorized Contracting Officer directs changes or modifications.

 

The contractor shall be under no obligation to comply with any direction or
change that will result in a contract modification unless an authorized
contracting Officer issues it.  The contractor shall direct any questions
concerning the authority of government to the Procuring Contracting Officer.

 

H.5  LIMITATION OF COSTS

 

In accordance with the clause FAR 52.232-20 Limitation of Cost April 1984,
incorporated into this contract, the notice required thereby shall be provided
to the designated Procuring Contracting Officer by CERTIFIED MAIL return receipt
requested.  Failure to comply with the above notice requirement imposes the risk
of continued performance on the contract without reimbursement to the contractor
for cost incurred over and above the estimated cost or allotted amount stated in
the contract.

 

H.6  NOTICE OF INCORPORATION OF REPS AND CERTS (52.0000-4147)

 

The contractor’s reps and certs as completed online (https://orca.bpn.gov) are
hereby incorporated in and form a part of the resultant contract as though
furnished in full text therewith.

 

H.7.  TECHNICAL DATA RIGHTS

 

All data generated in the performance of this contract will be furnished to the
Government with unlimited rights.

 

H.8.         52.0000-4160          GUIDANCE ON DOCUMENTATION OF DATA
REQUIREMENTS

 

The following information is furnished to provide guidance with respect to the
abbreviations and codes utilized in various blocks of DD Form 1423, Contract
Data Requirements List.

 

Block 7, DD Form 250 Requirement.  This block designates the location (source or
destination) for performance of Government inspection and acceptance.  The
applicable codes for inspection and acceptance are cited below.  The Government
activity to perform the destination acceptance task is entered in Block 14 as
the first addressee.

 

Code Inspection Acceptance

 

SS+Source (DD Form 250)

+Source (DD Form 250)

DD Destination (DD Form 250)

Destination (DD Form 250)

SD+Source (DD Form 250)

Destination (DD Form 250)

DS Destination (DD Form 250)

+Source (DD Form 250)

++LT Letter of Transmittal Only

 

NO No inspection or acceptance required

 

 

14

--------------------------------------------------------------------------------


 

XX Inspection/acceptance requirements specified elsewhere in the contract

+Source indicates Contractor’s facility

++Use of these symbols is not authorized for engineering data such as drawings
or specifications.

 

Block 8, Approval Code.  Items or critical data requiring specific advanced
written approval, such as test plans, are identified by an “A” in this field. 
Most of these data require submission of a preliminary draft prior to
publication of a final document.  When advanced approval is not required, this
field is blank.

 

Block 10, Frequency.  The codes used in this block are cited below:

 

DAILY = Daily

BI-MO = Each two months

OTIME = One time

WEEKLY = Weekly

QRTLY = Quarterly

ONE/R = One time and revision

BI-WE = Each two weeks

ANNLY = Annually

R/ASR = Revision as required

MTHLY = Monthly

SEMIA = Each six months

DFDEL = Deferred Delivery

ASREQ = As required

2TIME = Two separate

CNE/P = One time preliminary (See Notes A/B Submittals draft)

CHG P AS REQ = Change pages as required

 

Note A:  Block 13 is used for further explanation

Note B:  When data is of a recurring type, it will be submitted at end of
reporting period established in field unless otherwise indicated in Data
Preparation Instructions or in Blocks 12 or 13 of DD Form 1423

 

Block 11, As of Date (AOD).  When data is submitted only once, this block
indicates the number of days the data is to be submitted prior to the end of the
reporting period; e.g., “15” would place the AOD for this report at 15 calendar
days before the end of each month, quarter, or year, depending on the frequency
established in Block 10; “0” place the AOD at the end of the month, quarter, or
year.  Further guidance is shown in Block 13 or 16 as required.

 

Block 12, Date of First Submission.  This block indicates the initial data
submission date (Year/Month/Day).  When data has already been submitted and will
be resubmitted, the date of the next submission is entered.  When the contract
starts, the date has not been established, this block indicates the number of
calendar days after the contract start date that the data is due; e.g., 30 DAC. 
Further information, if required, is contained in Block 13.  Classified dates
are not cited in this form.  “DFDEL” indicates deferred delivery.

 

Block 13, Date of Subsequent Submission/Event Identification.  When data is
submitted more than once, the date(s) of subsequent submission(s) is indicated
in this block.  When submission of data is based on the initiation of a specific
event or milestone, this information is cited in this block (when such
information classifies the form, this block is left blank).  Example:  “NLT 15
calendar days before start of production;” “45 calendar days before first
article,” etc.

 

Block 14, Distribution and Addresses.  Addresses and number of copies
(regular/reproducible) to be forwarded to each addressee is cited in this block;
e.g. SCBRD-ODR-E 0/1/0.  Addressees are indicated by office symbol (i.e.,
STEAA-AP-EP), contractor initials, DoD Handbook H-4 codes, and Command
initials.  A list explaining these symbols is attached to the form.  When
reproducible copies are required (second number), the type of copies required
will be cited in this block or Block 16.

 

15

--------------------------------------------------------------------------------


 

NOTE:  Unless otherwise cited in Block 10, entries in Blocks 3 through 9 on DD
Forms 1664, Data Item Description, are for informational purposes only and are
not contractually binding.

 

H.9  RELEASE OF INFORMATION-RESEARCH AND DEVELOPMENT (EXPLORATORY DEVELOPMENT
52.0000-4031)

 

a)  CLASSIFIED CONTRACT- If this is a classified contract, the provisions of the
DoD Security Agreement (DD Form 441) and the DoD Contract Security
Classification Specification (DD Form 254) also apply.

 

b)  UNCLASSIFIED CONTRACT-RESTRICTED RELEASE- Approval of the Procuring
Contracting Officer (PCO) is required prior to the release of information
received or generated in the performance of this contract.

 

16

--------------------------------------------------------------------------------


 

Section I - Contract Clauses

 

CLAUSES INCORPORATED BY REFERENCE

 

52.202-1

 

Definitions

 

JUL 2004

52.203-3

 

Gratuities

 

APR 1984

52.203-5

 

Covenant Against Contingent Fees

 

APR 1984

52.203-6

 

Restrictions On Subcontractor Sales To The Government

 

SEP 2006

52.203-7

 

Anti-Kickback Procedures

 

JUL 1995

52.203-8

 

Cancellation, Rescission, and Recovery of Funds for Illegal or Improper Activity

 

JAN 1997

52.203-10

 

Price Or Fee Adjustment For Illegal Or Improper Activity

 

JAN 1997

52.203-12

 

Limitation On Payments To Influence Certain Federal Transactions

 

SEP 2007

52.204-4

 

Printed or Copied Double-Sided on Recycled Paper

 

AUG 2000

52.204-7

 

Central Contractor Registration

 

APR 2008

52.209-6

 

Protecting the Government’s Interest When Subcontracting With Contractors
Debarred, Suspended, or Proposed for Debarment

 

SEP 2006

52.211-15

 

Defense Priority And Allocation Requirements

 

APR 2008

52.215-2

 

Audit and Records—Negotiation

 

JUN 1999

52.215-8

 

Order of Precedence—Uniform Contract Format

 

OCT 1997

52.215-14 Alt I

 

Integrity of Unit Prices (Oct 1997) - Alternate I

 

OCT 1997

52.215-15

 

Pension Adjustments and Asset Reversions

 

OCT 2004

52.215-17

 

Waiver of Facilities Capital Cost of Money

 

OCT 1997

52.215-18

 

Reversion or Adjustment of Plans for Postretirement Benefits (PRB) Other than
Pensions

 

JUL 2005

52.215-19

 

Notification of Ownership Changes

 

OCT 1997

52.216-7

 

Allowable Cost And Payment

 

DEC 2002

52.216-8

 

Fixed Fee

 

MAR 1997

52.219-8

 

Utilization of Small Business Concerns

 

MAY 2004

52.222-3

 

Convict Labor

 

JUN 2003

52.222-21

 

Prohibition Of Segregated Facilities

 

FEB 1999

52.222-26

 

Equal Opportunity

 

MAR 2007

52.222-35

 

Equal Opportunity For Special Disabled Veterans, Veterans of the Vietnam Era,
and Other Eligible Veterans

 

SEP 2006

52.222-36

 

Affirmative Action For Workers With Disabilities

 

JUN 1998

52.222-37

 

Employment Reports On Special Disabled Veterans, Veterans Of The Vietnam Era,
and Other Eligible Veterans

 

SEP 2006

52.223-6

 

Drug-Free Workplace

 

MAY 2001

52.223-14

 

Toxic Chemical Release Reporting

 

AUG 2003

52.223-15

 

Energy Efficicency in Energy-Consuming Products

 

DEC 2007

52.227-1 Alt I

 

Authorization And Consent (Dec 2007) - Alternate I

 

APR 1984

52.227-2

 

Notice And Assistance Regarding Patent And Copyright Infringement

 

DEC 2007

52.227-11

 

Patent Rights—Ownership By The Contractor

 

DEC 2007

52.228-7

 

Insurance—Liability To Third Persons

 

MAR 1996

52.232-9

 

Limitation On Withholding Of Payments

 

APR 1984

52.232-17

 

Interest

 

JUN 1996

52.232-20

 

Limitation Of Cost

 

APR 1984

52.232-23 Alt I

 

Assignment of Claims (Jan 1986) - Alternate I

 

APR 1984

52.232-25 Alt I

 

Prompt Payment (Oct 2003) Alternate I

 

FEB 2002

 

17

--------------------------------------------------------------------------------


 

52.232-33

 

Payment by Electronic Funds Transfer—Central Contractor Registration

 

OCT 2003

52.233-1

 

Disputes

 

JUL 2002

52.233-3 Alt I

 

Protest After Award (Aug 1996) - Alternate I

 

JUN 1985

52.233-4

 

Applicable Law for Breach of Contract Claim

 

OCT 2004

52.242-1

 

Notice of Intent to Disallow Costs

 

APR 1984

52.242-3

 

Penalties for Unallowable Costs

 

MAY 2001

52.242-4

 

Certification of Final Indirect Costs

 

JAN 1997

52.242-13

 

Bankruptcy

 

JUL 1995

52.243-2 Alt V

 

Changes—Cost-Reimbursement (Aug 1987) - Alternate V

 

APR 1984

52.244-2

 

Subcontracts

 

JUN 2007

52.244-5

 

Competition In Subcontracting

 

DEC 1996

52.244-6

 

Subcontracts for Commercial Items

 

MAR 2007

52.246-25

 

Limitation Of Liability—Services

 

FEB 1997

52.249-6

 

Termination (Cost Reimbursement)

 

MAY 2004

52.249-14

 

Excusable Delays

 

APR 1984

52.253-1

 

Computer Generated Forms

 

JAN 1991

252.201-7000

 

Contracting Officer’s Representative

 

DEC 1991

252.203-7001

 

Prohibition On Persons Convicted of Fraud or Other Defense-Contract-Related
Felonies

 

DEC 2004

252.204-7000

 

Disclosure Of Information

 

DEC 1991

252.204-7003

 

Control Of Government Personnel Work Product

 

APR 1992

252.204-7004 Alt A

 

Central Contractor Registration (52.204-7) Alternate A

 

SEP 2007

252.204-7006

 

Billing Instructions

 

OCT 2005

252.205-7000

 

Provision Of Information To Cooperative Agreement Holders

 

DEC 1991

252.209-7004

 

Subcontracting With Firms That Are Owned or Controlled By The Government of a
Terrorist Country

 

DEC 2006

252.223-7004

 

Drug Free Work Force

 

SEP 1988

252.225-7001

 

Buy American Act And Balance Of Payments Program

 

JUN 2005

252.225-7002

 

Qualifying Country Sources As Subcontractors

 

APR 2003

252.225-7012

 

Preference For Certain Domestic Commodities

 

MAR 2008

252.227-7013

 

Rights in Technical Data—Noncommercial Items

 

NOV 1995

252.227-7014

 

Rights in Noncommercial Computer Software and Noncommercial Computer Software
Documentation

 

JUN 1995

252.227-7016

 

Rights in Bid or Proposal Information

 

JUN 1995

252.227-7019

 

Validation of Asserted Restrictions—Computer Software

 

JUN 1995

252.227-7027

 

Deferred Ordering Of Technical Data Or Computer Software

 

APR 1988

252.227-7028

 

Technical Data or Computer Software Previously Delivered to the Government

 

JUN 1995

252.227-7030

 

Technical Data—Withholding Of Payment

 

MAR 2000

252.227-7037

 

Validation of Restrictive Markings on Technical Data

 

SEP 1999

252.227-7039

 

Patents—Reporting Of Subject Inventions

 

APR 1990

252.231-7000

 

Supplemental Cost Principles

 

DEC 1991

252.232-7003

 

Electronic Submission of Payment Requests and Receiving Reports

 

MAR 2008

252.232-7010

 

Levies on Contract Payments

 

DEC 2006

252.235-7000

 

Indemnification Under 10 U. S. C. 2354 Fixed Price

 

DEC 1991

252.235-7011

 

Final Scientific or Technical Report

 

NOV 2004

252.243-7002

 

Requests for Equitable Adjustment

 

MAR 1998

252.244-7000

 

Subcontracts for Commercial Items and Commercial Components (DoD Contracts)

 

JAN 2007

252.247-7023

 

Transportation of Supplies by Sea

 

MAY 2002

252.247-7024

 

Notification Of Transportation Of Supplies By Sea

 

MAR 2000

 

18

--------------------------------------------------------------------------------


 

CLAUSES INCORPORATED BY FULL TEXT

 

52.222-2      PAYMENT FOR OVERTIME PREMIUMS (JUL 1990)

 

(a) The use of overtime is authorized under this contract if the overtime
premium cost does not exceed  0  or the overtime premium is paid for work —

 

(1) Necessary to cope with emergencies such as those resulting from accidents,
natural disasters, breakdowns of production equipment, or occasional production
bottlenecks of a sporadic nature;

 

(2) By indirect-labor employees such as those performing duties in connection
with administration, protection, transportation, maintenance, standby plant
protection, operation of utilities, or accounting;

 

(3) To perform tests, industrial processes, laboratory procedures, loading or
unloading of transportation conveyances, and operations in flight or afloat that
are continuous in nature and cannot reasonably be interrupted or completed
otherwise; or

 

(4) That will result in lower overall costs to the Government.

 

(b) Any request for estimated overtime premiums that exceeds the amount
specified above shall include all estimated overtime for contract completion and
shall—

 

(1) Identify the work unit; e.g., department or section in which the requested
overtime will be used, together with present workload, staffing, and other data
of the affected unit sufficient to permit the Contracting Officer to evaluate
the necessity for the overtime;

 

(2) Demonstrate the effect that denial of the request will have on the contract
delivery or performance schedule;

 

(3) Identify the extent to which approval of overtime would affect the
performance or payments in connection with other Government contracts, together
with identification of each affected contract; and

 

(4) Provide reasons why the required work cannot be performed by using
multishift operations or by employing additional personnel.

 

* Insert either “zero” or the dollar amount agreed to during negotiations. The
inserted figure does not apply to the exceptions in paragraph (a)(1) through
(a)(4) of the clause.

 

(End of clause)

 

52.252-2      CLAUSES INCORPORATED BY REFERENCE (FEB 1998)

 

This contract incorporates one or more clauses by reference, with the same force
and effect as if they were given in full text. Upon request, the Contracting
Officer will make their full text available. Also, the full text of a clause may
be accessed electronically at this/these address(es):

 

  http://www.arnet.gov/far/

  http://www.acq.osd.mil/dp/dars/

  http://farsite.hill.af.mil

  http://web1.deskbook.osd.mil/htmlfiles/rlcats.asp

 

19

--------------------------------------------------------------------------------


 

(End of clause)

 

252.235-7010     Acknowledgment of Support and Disclaimer.  (MAY 1995)

 

(a) The Contractor shall include an acknowledgment of the Government’s support
in the publication of any material based on or developed under this contract,
stated in the following terms: This material is based upon work supported by the
U.S. Army Research Development and Engineering Command under Contract
No. W911SR-08-C-0055.

 

(b) All material, except scientific articles or papers published in scientific
journals, must, in addition to any notices or disclaimers by the Contractor,
also contain the following disclaimer: Any opinions, findings and conclusions or
recommendations expressed in this material are those of the author(s) and do not
necessarily reflect the views of the U.S. Army Research Development and
Engineering Command under Contract No. W911SR-08-C-0055.

 

20

--------------------------------------------------------------------------------


 

Section J - List of Documents, Exhibits and Other Attachments

 

DOCUMENT TYPE

 

DESCRIPTION

 

PAGES

 

DATE

Exhibit A

 

DD Form 1423, Contract Data Requirements List

 

1

 

9 Apr 2008

 

21

--------------------------------------------------------------------------------

 